DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 01/12/2022 have been entered. Claims 1-13, 15-18 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that Yaba fails to disclose that the first printed layer has the visible light transmittance higher than the visible light transmittance of the second printed layer. Applicant notes that Yaba merely teaches that both has visible light-transmittances of 5-60%. Applicant further argues that one of ordinary skill in the art would not have found it obvious to modify Yaba with reducing the visible transmittance to less than the 5% described in Wheatley. Examiner respectfully disagrees.
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, and 15 - 17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Yaba (US 5,149,351, of record) in view of Wheatley (US 2019/0391307, of record). 
Regarding claim 12, Yaba discloses a glass comprising a curved surface area (see Fig 2) that comprises a printed layer formed thereon with a thermally-curable first ink (see Fig 
Wheatley discloses glass (see Fig 11) wherein the first printed layer has the visible light transmittance of 1% or less (see Fig 11; Para [0071]; average visible transmittance may be less than 0.1%). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yaba with wherein the first printed layer has the visible light transmittance of 1% or less of Wheatley for the purposes of meeting the optical requirements of display devices by reducing the amount of visible light.
Regarding claim 15, Yaba in view of Wheatley discloses the glass (Wheatley: see Fig 11) according to claim 12, wherein the second printed layer has the visible light transmittance of 0.010% or less (Wheatley: see Fig 11; Para [0071 and 0224]; average visible transmittance may be less than 0.01% for optical filter).
Regarding claim 16, Yaba in view of Wheatley discloses the glass according to claim 12 (Yaba: see Fig 2), wherein the glass is a chemically strengthened glass (Yaba: see Fig 2; Col 5, lines 54-61; bent glass sheet is chemically strengthened by ion exchange).
Regarding claim 17, Yaba in view of Wheatley discloses the glass according to claim 12 (Yaba: see Fig 2), wherein the glass is a multiply curved glass (Yaba: see Fig 2; glass is a multiply curved glass). 
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yaba (US 5,149,351, of record) in view of Wheatley (US 2019/0391307, of record) as applied to claim 12 above, and further in view of Kobayashi (US 2009/0159345, of record).
Regarding claim 13, Yaba in view of Wheatley discloses the glass according to claim 12. Yaba in view of Wheatley does not disclose wherein the first printed layer is an infrared transmitting layer, and the second printed layer is alight shielding layer. Yaba in view of Wheatley and Kobayashi are related because both disclose glass. 
Kobayashi discloses glass (see Fig 1) wherein the first printed layer is an infrared transmitting layer, and the second printed layer is a light shielding layer (see Fig 1; Para [0064 and 0070]; a first layer, transmission layer 22, transmits light in the infrared region and a second layer, light shielding layer 23). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yaba in view of Wheatley with wherein the first printed 
Regarding claim 18, Yaba in view of Wheatley discloses the glass according to claim 12. Yaba in view of Wheatley does not disclose wherein the glass is a cover glass. Yaba in view of Wheatley and Kobayashi are related because both disclose glass. 
Kobayashi discloses glass (see Fig 1) wherein the glass is a cover glass (see Fig 1; Para [0024]; the display medium comprises glass substrate which covers the device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yaba in view of Wheatley with wherein the glass is a cover glass of Kobayashi for the purposes of improving the light shielding capabilities of a display device in order to improve device performance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872